Citation Nr: 0717141	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for post operation 
residuals of chronic instability, lateral left ankle, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
post operation residuals of chronic instability, lateral left 
ankle.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in July 2004, the 
veteran indicated that she wanted to have a local hearing 
with a Decision Review Officer (DRO).  The Board notes that 
in lieu of the local hearing, an informal conference before a 
DRO was held in September 2004.  

The Board notes that additional evidence was forwarded to the 
Board in February 2005 after the veteran's case was certified 
on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2006).  The 
evidence includes a December 2004 and January 2005 physical 
capacities evaluation and VA outpatient treatment records 
from November 2004 to December 2004.  The veteran has waived 
initial RO consideration of the new evidence submitted in 
conjunction with her claim.  38 C.F.R. § 20.1304 (c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected postoperative residuals 
of chronic instability, lateral left ankle, is manifested by 
no more than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of chronic instability, lateral left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision

The veteran seeks a higher evaluation for her service-
connected lateral left ankle with postoperative residuals of 
chronic instability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, service connection for a left ankle condition 
was granted by means of an August 1979 rating decision, and 
assigned a 10 percent evaluation under Diagnostic Code 5271, 
effective December 1978.  The RO relied on the March 1979 VA 
examination, which concluded that the veteran has a definite 
ankle disability due to an inservice injury and surgical 
repair, which is moderately limiting.  In a January 1986 
rating decision, the RO continued the veteran's 10 percent 
evaluation relying on results from an October 1985 VA 
examination and a December 1985 orthopedic evaluation.  

By correspondence received in January 2003, the veteran filed 
an informal claim seeking an increased rating.  As noted 
above, in October 2003, the RO denied the matter, confirming, 
and continuing the 10 percent rating.  The veteran appealed 
therefrom.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the veteran's disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

In this case, the veteran is currently assigned a 10 percent 
disability evaluation for post operation residuals of chronic 
instability, lateral left ankle pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Under DC 5271, limited motion 
of the ankle warrants a 10 percent disability evaluation if 
moderate and a 20 percent evaluation if marked.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the degree that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

The Board notes that normal ankle dorsiflexion is zero to 20 
degrees and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2006).

In September 2003, the veteran was afforded a VA examination.  
During the examination, the veteran informed the examiner 
that during service, she suffered repetitive left ankle 
injures while playing basketball for her military team.  She 
explained that she was diagnosed with a sprain and later a 
torn ligament by history.  Reconstruction repair of the left 
ankle was performed in 1974, followed by rehabilitation, 
physical therapy, and intermittent prednisone injections.  
The veteran complained of morning bilateral heel soreness and 
ankle stiffness, which is relieved by rubbing, heating pads, 
moist heat, and occasional heat ointment.  She indicated to 
the examiner that she has difficulty climbing stairs, 
intermittent swelling of the left ankle five days a week, and 
giving way with occasional falls once a month.  The veteran 
admitted to an increase of these symptoms since her weight 
gain over the years, but denied any locking, redness, or 
warmth.  She uses gel insoles in her tennis shoes, but does 
not need braces, canes, or walkers for mobility.  On physical 
examination, the examiner noted moderate swelling over the 
lateral malleolus with small effusion and tenderness to mild 
palpation with a stable left ankle.  There was no redness or 
warmth, but tenderness along the dorsomedial area from 
midfoot to the base of the great toe with moderate palpation.  
Sensation was intact and deep tendon reflexes were present, 
equal, and normal.  Passive range of motion for the left 
ankle was 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion without pain.  Active range of motion was 10 
degrees of dorsiflexion and 50 degrees of plantar flexion 
without pain.  X-rays revealed no evidence of any deformity, 
inflammatory, or other destructive changes.  The veteran was 
diagnosed with left anterior talofibular ligament ankle 
sprain, possibly with mild degenerative joint disease, and 
the examiner noted that the veteran has a history of a torn 
ligament with a history of instability of the left ankle.  

VA outpatient treatment records dated in February 2003 
reflect left ankle complaints.  February 2003 x-rays revealed 
postsurgical change involving the distal fibula with an 
otherwise radiographically negative left ankle.  A Magnetic 
Resonance Image (MRI) conducted in December 2004 revealed 
preserved ligaments and tendons around the ankle, with no 
evidence of fracture, contusion, or dislocation of the ankle.

In December 2004 and January 2005, the veteran underwent a 
private physical capacities evaluation.  Range of motion of 
the left ankle was -5 degrees of dorsiflexion and 30 degrees 
of plantar flexion.  There was noted mild swelling in both 
feet and legs.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for her 
service-connected left ankle disability.  Given the medical 
evidence as stated above, the Board finds that the veteran 
has demonstrated no more than moderate limitation of motion 
of her left ankle.  Specifically, the Board notes that at no 
time was her limitation of motion ever shown to be more than 
50 percent of what is considered normal.  Therefore, an 
increase to a 20 percent evaluation is not warranted under 
Diagnostic Code 5271.  

The Board has evaluated the veteran's left ankle disability 
under all other potentially applicable diagnostic codes to 
determine whether she can be rated higher than 10 percent.  
Under the criteria of Diagnostic Code 5270, ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees warrants a 30 
percent disability rating; and ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
disability rating.  The Board notes that ankylosis is the 
immobility or consolidation of a joint.  Therefore, the 
veteran's disability does not warrant a higher rating under 
Diagnostic Code 5270 or Diagnostic Code 5272 because she has 
never demonstrated or been diagnosed with ankylosis of the 
ankle.  In addition, the veteran has never been diagnosed 
with malunion of the os calcis or astragalus and never 
underwent astragalectomy, thus, Diagnostic Codes 5273 and 
5274 are not for application in this case.  Furthermore, 
there is no evidence that the veteran suffers from 
degenerative joint disease in the left ankle.  In fact, the 
September 2003 x-rays found no evidence of degenerative joint 
disease.  As such, Diagnostic Code 5003 would not assist the 
veteran in obtaining a higher evaluation.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  In 
this regard, the Board observes that the veteran has 
complained of pain on numerous occasions, but when viewed in 
conjunction with the medical evidence, her complaints do not 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation  The degree of limitation of motion is 
contemplated in the current rating.  Therefore, the Board 
finds that the holding in DeLuca and the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher 
rating.  

Finally, the Board notes that the veteran's representative 
contends that another VA examination is warranted to 
determine the severity of the veteran's left ankle 
disability.  The Board notes that the most recent VA 
examination was conducted in September 2003; however, the 
more recent December 2004 MRI and the December 2004 and 
January 2005 private physical capacities evaluation are 
considered sufficient medical evidence to adequately evaluate 
the veteran's claim.  The evidence contains pertinent 
clinical findings and fails to show that the veteran's 
disability has increased in severity so as to warrant an 
increased evaluation.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for her service-connected post 
operation residuals of chronic instability, lateral left 
ankle, and the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 
1 Vet.  App. 49, 55 (1990).  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2003 letter sent to the veteran.  In the 
letter, the veteran was informed that the evidence necessary 
to substantiate the claim for an increased evaluation would 
be evidence showing that her disability is worse than the 
current evaluation contemplated.  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the May 2003 VCAA notice to the 
veteran told her that she had to submit evidence showing that 
her left ankle had increased in severity, but did not discuss 
the assignment of an effective date.  The veteran submitted a 
statement alleging that her disability had increased in 
severity.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  The veteran also has had ample 
opportunity to meaningfully participate in the claims 
adjudication process.  See Overton v. Nicholson, 20 Vet. App. 
427 (2006)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated May 
1999 to September 2004, and private treatment records from 
January 2004 to January 2005.  The veteran was also provided 
a VA examination in connection with her claim.  Additionally, 
for the reasons previously discussed, a subsequent VA 
examination is not needed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 10 percent for post 
operative residuals of chronic instability, lateral left 
ankle is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


